UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                   No. 16-3587
                                  _____________

                               ROSE MARY KNICK,
                                         Appellant

                                         v.

                              TOWNSHIP OF SCOTT;
                CARL S. FERRARO, Individually and in his Official
                Capacity as Scott Township Code Enforcement Officer
                                   _____________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            District Court No. 3-14-cv-02223
                   District Judge: The Honorable A. Richard Caputo

                      Petition for Writ of Certiorari Granted
               On Remand from the Supreme Court of the United States
                       Submitted on Remand July 23, 2019

         Before: SMITH, Chief Judge, McKEE, and RENDELL, Circuit Judges


Frank J. Bolock, Jr.
212 Front Street
Clarks Summit, PA 18411

J. David Breemer
Pacific Legal Foundation
930 G Street
Sacramento, CA 95814
       Counsel for Appellant

Mark J. Kozlowski
William J. McPartland
Thomas A. Specht
Marshall Dennehey Warner
Coleman & Goggin
P.O. Box 3118
Scranton, PA 18505
      Counsel for Appellees

                                    ________________

                          JUDGMENT ORDER ON REMAND
                            FROM THE SUPREME COURT
                              OF THE UNITED STATES
                                 ________________


       By opinion and judgment entered July 6, 2017, this Court affirmed the United
States District Court for the Middle District of Pennsylvania’s dismissal of appellant
Rose Mary Knick’s Fourth Amendment challenge for lack of standing and her Fifth
Amendment takings claim without prejudice pending exhaustion of state-law
compensation remedies under Williamson County Regional Planning Comm’n v.
Hamilton Bank of Johnson City, 473 U.S. 172 (1985).

        By opinion filed June 21, 2019, the Supreme Court of the United States overruled
its prior holding in Williamson County that a property owner whose property has been
taken by a local government has not suffered a violation of his Fifth Amendment rights
and cannot bring a federal takings claim in federal court until a state court has denied his
claim for just compensation under state law. Thus, the Supreme Court vacated this
Court’s judgment and remanded for further proceedings.

       In light of the action taken by the Supreme Court overruling Williams County, it is
hereby O R D E R E D that this Court’s prior opinion is vacated with respect to the Fifth
Amendment takings claim. This Court’s determination that Knick lacked standing to
advance a Fourth Amendment claim was not considered by the Supreme Court of the
United States on certiorari review. As such, this Court’s opinion stands with respect to
the Fourth Amendment claim.

        Accordingly, it is now hereby ADJUDGED and ORDERED that the judgment of
the District Court entered September 8, 2016, be and the same is hereby AFFIRMED as
to the dismissal of the Fourth Amendment claims, VACATED as to the dismissal of the
Fifth Amendment claims, and REMANDED for further proceedings. The parties shall
bear their own costs.
                            By the Court,

                            s/ D. Brooks Smith
                            Chief Judge
ATTEST:


s/ Patricia S. Dodszuweit
Clerk


Date: August 9, 2019